                                                                                       FiLED
 1   DAVID L. ANDERSON (CABN 149604)
     United States Attorney                                                            ^6 29
2                                                                           , clerk"
     HALLIE HOFFMAN(CABN 210020)                                            ^ORTH D;str,ct^9'CT court
 3   Chief, Criminal Division                                                     O^KLAmoFFlCE'^ORNlA
4    MEREDITH B. OSBORN (CABN 250467)
     Assistant United States Attorney
 5
             450 Golden Gate Avenue, Box 36055
6            San Francisco, California 94102-3495
             Telephone:(415)436-6774
 7           FAX:(415)436-7231
             meredith.osborn@usdoj.gov
 8
     Attorneys for United States of America
 9
                                     UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                              OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                           CASE NO.^ 19-00339 JST
14           Plaintiff,                                  [PROEO^D]ORDER DIRECTING U.S.
                                                         MARSHAL TO PLACE DETAINER
15      V.



16   JAMAAL MYERS,

17           Defendant.

18

19   TO THE UNITED STATES MARSHAL:

20           Whereas the United States of America and the Alameda County District Attorney's Office agree

21   to prosecute concurrently their respective criminal cases against the defendant Jamaal MYERS; the

22   Alameda County Sheriff has retained primary jurisdiction over the defendant; the defendant was ordered

23   brought to this Court from Alameda County Sheriff pursuant to this Court's Writ Ad Prosequendum

24   directed to the Alameda County Sheriff for purposes of appearing in this federal case; the U.S. Marshal

25   would physically house the defendant in the Alameda County Sheriffs facility and the Alameda County

26   Sheriff intends to resume operational and financial responsibility for the defendant upon his return from

27

28
     ORDER DIRECTING U.S. MARSHAL TO PLACE
     DETAINER                                        1
     CR 19-00339 JST
1    federal court; and to secure the defendant's presenee in federal court should Alameda County relinquish
2    custody or primary jurisdiction,

3    IT IS HEREBY ORDERED:

4             The U.S. Marshal shall place a detainer based on this pending federal matter so that defendant

5    shall be delivered to the U.S. Marshal if Alameda County relinquishes custody or primary jurisdiction;

6             If the defendant is committed and transferred to a penal institution pursuant to a conviction in the

7    local jurisdiction, the detainer shall follow the defendant and, once notified, the U.S. Marshal shall
8    notify this Court and the United States Attorney's Office; and
9             The U.S. Marshal shall keep the detainer in place throughout the pendency ofthe federal case

10   unless the U.S. District Court assumes primary jurisdiction or the marshal is directed to withdraw the

11   detainer.

12

13   Dated:

14

15

                                                        HON. DONNA M. RYU
16
                                                        United States Magistrate Judge
17

18

19

20

21

22


23

24

25

26

27

28
     ORDER DIRECTING U.S. MARSHAL TO PLACE
     DETAINER                                           2
     CR 19-00339 JST
